Citation Nr: 1533445	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-29 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus, to include whether reconsideration is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches, to include whether reconsideration is warranted. 

3.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure. 

4.  Entitlement to an effective date prior to March 20, 2012, for the grant of service connection for non-hodgkins lymphoma/mycosis fungoids. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1968.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a May 2009 rating decision, the RO reopened previously denied claims for service connection for migraine headaches and tinnitus.  

In June 2015, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for migraine headaches and a skin disorder; an effective date prior to March 20, 2012, for the grant of service connection for non-hodgkins lymphoma/mycosis fungoids; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision denied service connection for headaches and tinnitus.  

2.  Service treatment records were apparently added to the claims file in July 2005.

3.  The Veteran's tinnitus is associated with service-connected bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The issues of entitlement to service connection for headaches and tinnitus are reconsidered. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).

2.  The criteria to establish service connection for tinnitus on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board is reconsidering the service connection claims and granting entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Claims to Reopen

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2). 

Here, a date stamp on the Veteran's service treatment records is dated July 2005.  Although the 2004 rating decision noted review of the service medical records, as the appeal has been scanned into an electronic format, the Board cannot discern that those records were actually associated with the claims file at the time of the decision.  Accordingly, the claims must be reconsidered and adjudicated without the requirement of submission of new and material evidence to reopen the claims.  See 38 C.F.R. § 3.156(c).

Service Connection Claim

The Veteran contends that he has tinnitus related to in-service noise acoustic trauma from the field artillery.  He asserts that he experienced constant ringing in his ears since service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, there is a current disability.  Although the Veteran denied tinnitus in a September 2004 audiological evaluation, he indicated having tinnitus at the July 2012 audiological evaluation and at his June 2015 hearing before the undersigned.  At his July 2012 examination, he reported occasional tinnitus that he noticed a few days per week lasting five to 10 minutes, and indicated he did not know when his tinnitus began.  During his June 2015 hearing, he testified that he had daily constant tinnitus ever since service.  While the Veteran's testimony throughout the course of the appeal has been inconsistent, the Board will afford the Veteran the benefit of the doubt with regard to the credibility of his statements that he currently has tinnitus.  There is also evidence of a service-connected disability as the Veteran IS service-connected for bilateral hearing loss based on noise exposure.  

Thus, the issue is whether the tinnitus is due to or aggravated by the bilateral hearing loss.  The relevant medical evidence includes the July 2012 VA examiner's opinion that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss as tinnitus is known to be a symptom associated with hearing loss.

"[A]n associated hearing loss is usually present . . ." with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may also occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  Id.  Indeed, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.  Where hearing loss is service-connected, and tinnitus is a symptom of hearing loss, VA will concede that they result from the same etiology.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Paragraph 12(f).

The Board finds that the most probative evidence of record supports a finding that tinnitus is a symptom of the service-connected hearing loss and thus is etiologically related thereto.  Resolving the benefit of the doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted.  


ORDER

The claims for entitlement to service connection for headaches and tinnitus are reconsidered.

Service connection for tinnitus is granted. 


REMAND

As noted above in an October 2013 rating decision, the RO, in part, granted service connection for non-hodgkins lymphoma/mycosis fungoids and assigned a 100 percent evaluation, effective March 20, 2012, and denied a TDIU.  In November 2013, the Veteran filed a notice of disagreement (NOD) with regard to the effective date for non-hodgkins lymphoma/mycosis fungoids and denied of TDIU.  The RO has not provided the Veteran with a statement of the case (SOC) in response to this notice of disagreement.  Because the NOD placed the issue in appellate status, the matters must be remanded for the AOJ to issue and SOC addressing the claims for an earlier effective date for the grant of service connection for non-hodgkins lymphoma/mycosis fungoids and a TDIU.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the claim for service connection for migraine headaches, the Veteran testified that he had them ever since service.  In this regard, he is competent with regard to the onset of symptoms and continuity of symptoms as headaches are capable of lay observation.  Additionally, post-service treatment records confirm intermittent migraines. On remand, he must be afforded an examination to determine the nature and etiology of any current headaches.  

As to the claim for service connection for a skin disorder, he contends that he has had skin issues since 2005/2006 due to Agent Orange exposure in service.  The Board notes that the Veteran served in Vietnam from October 1966 to September 1967 and his exposure to Agent Orange is conceded.  Additionally, the record shows diagnoses of various skin disorders other than mycoses fungoides for which is already service-connected, e.g. lichenoid dermatitis; history of tina corporis, tinea pedis, onychomycosis, and staphylococcus aurae colonization; psoriasis; folliculitis,   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the issues of an earlier effective date for the grant of service connection for non-hodgkins lymphoma/mycosis fungoids and a TDIU.  The SOC must include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  This issue should not be certified to the Board unless a substantive appeal is submitted.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of his headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinion:  Is it at least as likely as not (a 50 percent probability or more) that the Veteran has headaches that had onset during service or are otherwise related to the Veteran's military service, including Agent Orange exposure?

4.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current skin disability, to include chloracne.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinions:

(a) Identify all current skin disorders;

(b) For each diagnosed skin disorder, is it at least as likely as not (a 50 percent probability or more) that the disorder had onset during service or is otherwise related to the Veteran's military service, including Agent Orange exposure?

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.   After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


